DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.  Claims 1-4, 9-10, 14, 17-18, and 28-31 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-10, 14, 17-18, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-4, 9-10, 14, 17-18, and 28-31 fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed on December 27, 2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated in the independent claim 1 and 29 that “no portion of any of the optical fibers between the first longitudinal ends and the second longitudinal ends is ferrulized”, and this statement indicates that the invention is different from what is defined in the claim(s) because the Specification and Drawings support the pre-
For examination purposes, the examiner shall consider the plurality of fibers are mounted on a substrate having pre-alignments such that individual fibers are not required to be pre-connectorized.

    PNG
    media_image1.png
    506
    805
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    441
    704
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 14, 17-18, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 2014/0133810 A1, hereinafter “Schneider”).
Claim 1.  Schneider discloses a fiber optic module, comprising: a shell (body 26 includes a top 30, a bottom 32, and sides 34, 36; Para [0114]) defining an interior volume of the module; a flexible substrate (24) positioned in the interior volume of the module; and a plurality of optical fibers (14 shown in Fig. 17) extending longitudinally from first longitudinal ends of the optical fibers to second longitudinal ends of the optical fibers, the optical fibers being routed through at least a portion of the fiber optic module, the optical fibers being bonded to the flexible substrate (Para [0109]) along fiber routing paths that fan out on the substrate such that the optical fibers are routed through the interior volume between first non-ferrulized portions of the optical fibers (fan out of fiber on substrate 24 are directed to the front extensions 60 “one per fiber 14”; Para [0122]) and second non-ferrulized end portions of the optical fibers end (Schneider discloses “substrate 24 forming the flexible optical circuit 12 are ribbonized for termination to an MT ferrule 56 of the MPO connector 16” which suggest the portion of substrate 24 meeting with the MPO connector 16 is non-ferrulized, Para [0122]), the first non-ferrulized end portions including the first longitudinal ends being positioned in a plurality of single fiber alignment devices of a fiber alignment interface of the module, the second non-ferrulized end portions including the second ends and defining an end of a ribbon cable extending from an outer edge of the substrate and in which the optical fibers are arranged in a row, the end of the ribbon cable being located off the substrate and being received in a multi-fiber mechanical alignment device that aligns the second non-ferrulized end portions of the optical fibers with non-ferrulized end portions of other optical fibers, the second non-ferrulized end portions of the optical fibers being arranged in the row within an alignment cavity of the multi-fiber mechanical alignment device (MT ferrule 56 of the MPO connector 16), wherein no portion of any of the optical fibers between the first longitudinal ends and the second longitudinal ends is ferrulized. 


    PNG
    media_image3.png
    441
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    461
    726
    media_image4.png
    Greyscale


	Claim 2.  Schneider discloses the fiber optic module of claim 1, wherein the first non-ferrulized end portions of the optical fibers are bare optical fibers (“the primary coating has been stripped”; Para [0123]).
	Claim 3.  Schneider discloses in Fig. 41, wherein the fibers are bonded between two layers forming the flexible circuit (224).  The fanout portion distributes fibers to individual extensions (60 or 160).  The examiner considers the extensions as a passive alignment device prior to insertion into cutout (46).  
	Claim 9.  Schneider discloses 12 single fiber alignment devices are provided (extension 60 shown in Fig. 13).
	Claim 10.  Schneider discloses the fiber optic module includes a wavelength division multiplexer (Para [0172]).
	Claim 14.  Schneider discloses the fiber optic module of claim 1, wherein the fiber optic module includes an optical component including a wavelength division multiplexer, wherein the optical fibers are optically coupled to outputs of the optical component. (Para [0172]).  

	Claim 18.  Schneider discloses the method of claim 17, wherein the first non-ferrulized end portions of the optical fibers that project from the substrate are arranged in a row, wherein the fiber alignment devices can be held in a row within a fixture at a spacing that matches a spacing of the first non-ferrulized end portions, and wherein the non-ferrulized end portions can be simultaneously inserted into the single fiber alignment devices (MT ferrule 56 of the MPO connector 16, Para [0122]).
	Claim 29.  Schneider discloses a fiber optic module, comprising: a shell (body 26 includes a top 30, a bottom 32, and sides 34, 36; Para [0114]) defining an interior volume of the module; and a plurality of optical fibers extending longitudinally from first longitudinal ends of the optical fibers to second longitudinal ends of the optical fibers, the optical fibers being routed through the fiber optic module along fiber routing paths that fan out within the interior volume such that the optical fibers are routed through the interior volume between first non-ferrulized end portions of the optical fibers and second non-ferrulized end portions of the optical fibers, the first non-ferrulized end portions (fan out of fiber on substrate 24 are directed to the front extensions 60 “one per fiber 14”; Para [0122]) including the first longitudinal ends being positioned in a plurality of single fiber alignment devices of a fiber alignment interface of the module, the second non-ferrulized end portions (Schneider discloses “substrate 24 forming the flexible optical circuit 12 are ribbonized for termination to an MT ferrule 56 of the MPO connector 16” which suggest the portion of substrate 24 meeting with the MPO connector 16 is non-ferrulized, Para [0122]) defining an end of a ribbon cable in which the optical fibers are arranged in a row, the end of the ribbon cable including the second longitudinal ends being received in a multi-fiber mechanical alignment device that aligns the second non-ferrulized end portions of the optical fibers with non-ferrulized end portions of other optical fibers, the second non-ferrulized end portions of the optical fibers including the second longitudinal ends being arranged in the row within an alignment cavity of the multi-fiber mechanical alignment device (MT ferrule 56 of the MPO connector 16, wherein no portion of any of the optical fibers between the first longitudinal ends and the second longitudinal ends is ferrulized.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Ott (US 2017/0299831 A1, hereinafter “Ott”).
Regarding claims 4, and 30, Schneider discloses the invention of claims 1 and 29, but does not explicitly teach the second non-ferrulized end portions of the optical fibers include end faces that are embedded in index matching gel within the multi-fiber mechanical alignment device.
Ott teaches connecting ferrule-less multi-fibers to an optical module by stripping the portion of the jacket to expose the bare optical fibers and forming angled tips on the bare optical fiber sections (Para [0006]).   In claim 6, Ott teaches using an index matching gel for coupling the optical fibers.
It would have been obvious to one having ordinary skill in the art to recognize the method of stripping the optical fibers such that the fiber portions to be connected is bare and using an index matching gel as an adhesive is well known in the art, as taught by Ott.  One would be motivated to strip the fiber and expose the bare portion and adhere the fiber in place with an index matching gel for optical coupling efficiency.
	Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider.  
Regarding claim 28, Schneider discloses the invention of claim 1, but does not explicitly disclose wherein the optical fibers include splices bonded to the substrate.
	However, Schneider teaches the housing in which the flex substrate is housed can be removably opened such that if any of the flex substrates, the ferrules or the fibers is damaged, the housing (780) can be taken apart, removing the flex substrate (724) to be repaired or replaced (Para [0143]).  

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 9-10, 14, and 17-18 have been considered but are not persuasive.  The amended limitations to claim 1 and 29 have been addressed with 35 U.S.C. 112(b) rejection.  Applicant further argues Schneider teaches ferrulized first and second longitudinal ends differing from the claimed invention.  The examiner does not find this argument persuasive.  As noted above, none of the figures in the drawings discloses an embodiment of optical fibers “where no portion of any of the optical fibers between the first longitudinal ends and the second longitudinal ends is ferrulized”.  None of the drawings show two fibers being coupled end-to-end without the assistances of a channel placing the two fiber ends in alignment.  In the broadest interpretation, the channel for assisting alignment of two fiber ends is considered to be a ferrule, thus the fiber ends are ferrulized.  Finally, the bare fiber end 12 as shown in applicant’s Fig. 10A fulfills the structure of a fiber optic module, as recited in the preamble, but also renders the module inoperable since the bundle at 12 would be required to be connected to an optical connector such as an MPO connector, as later disclosed in Fig. 17 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        

/ERIN D CHIEM/Examiner, Art Unit 2883